     Case 3:20-cv-00295-GMN-WGC Document 6 Filed 05/21/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    CORRY BARNETT,                                    Case No. 3:20-cv-00295-GMN-WGC
12                        Petitioner,                   ORDER
13            v.
14    TIM GARRETT, et al.,
15                        Respondents.
16

17           Petitioner has submitted a petition for a writ of habeas corpus. He did not submit an

18   application to proceed in forma pauperis, nor did he pay the filing fee of five dollars ($5.00).

19           IT THEREFORE IS ORDERED that petitioner must file an application for leave to

20   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

21   inmate account. The clerk of the court shall send petitioner a blank application form for

22   incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay

23   the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner will have

24   forty-five (45) days from the date that this order is entered to comply. Failure to comply will

25   result in the dismissal of this action.

26           DATED: May 21, 2020
27                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
28                                                                 United States District Judge
                                                        1
